DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 Claims 21-24, 26-31, 40-61 are currently pending in the application. Newly submitted claims 40-53 are directed to a nucleic acid species of product, while applicant has already elected product species of protein in reply to restriction requirement of 03-09-2021. New claims 54-61 are directed to inventions encompassed by original restriction requirement of 03-09-2021 groups 2 and groups 3. Accordingly, claims 40-61 are withdrawn from consideration as being directed to a non-elected invention and species.  See 37 CFR 1.142(b) and MPEP § 821.03.
 	Therefore claims 21-24 and 26-31 are discussed below.
Response to Arguments
Applicant’s amendment to the claim 21 of the application have rendered the previous rejection of claim 21 over the reference of Chmielewski moot.  Therefore this basis of rejection has been removed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 27-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ou et al (CN105950663A) as evidenced by attached translation in the document. The instant claim is directed to a chimeric antigen receptor molecule directed to the CD30 antigen which comprises a VH and VL antigen binding domains as disclosed in the instant sequence ID’s 1 and 2 respectively, and also a transmembrane domain and intracellular signalling domains derived from the CD137 and CD3 zeta molecules. The disclosure of Ou describes composition of a chimeric antigen receptor that is directed to the CD30 molecule with VH and VL domains as in reference SEQ ID NO: 16 and 20 respectively (Score) (claim 1). The chimeric antigen receptor is a 2nd or 3rd generation CAR which comprises a CD8 leader sequence (SEQ ID NO: 15), a CD8 derived transmembrane domain, a CD137/4-1BB intracellular co-stimulatory domain as SEQ ID NO: 23 and an intracellular CD3 zeta chain intracellular signalling domain as SEQ ID NO: 24 (claim 1). With respect to claim 22 the chimeric receptor of Ou comprises a signal peptide .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ou as applied to claim 21 above, and further in view of Brogdon et al (US20160046724). SEQ ID 3 or 31 are the scFv VL-linker-VH or alternatively VH-linker-VL of SEQ ID NO: 1+SEQID NO: 2 with a (G3S) x 4 linker.  The disclosure of Ou describes the scFv composition (Ou SEQ ID NO: 1 and SEQ ID NO: 2). Ou describes a similar linker located between the VH and VL of the scFv comprised of a (G4S) x 3 as SEQ ID NO: 19. The disclosure of Brogdon for instance however describes that while (G4S) x n where n=an integer may be utilized in chimeric antigen receptor scFv fragments as .  
Allowable Subject Matter
Claims 30, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY E JUEDES/Primary Examiner, Art Unit 1644